DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. Applicant has argued the previously cited prior art failed to provide for the new limitation of the anti-tipping force being applied to the occlusal cusp by the shell having an activated shape. This is not persuasive as Bergersen et al. is now modified by Solomon et al. in a similar manner as in the previous non-final from 03/04/2021 as there is no requirement for the previous expansion support attachments. Regarding applicant’s arguments that Martz fails to provide for the broader limitation of the shape being activated to contact the cusp of the tooth by asserting that Martz requires the no longer recited limitation of the expansion support attachments this is not persuasive as the term “activated shape” is met by the prior art having a different shape when applied to the teeth and thus performing orthodontic force treatment which Martz provides and the anti-tipping force of Martz is applied to the shell itself, which being further anchored by the additional elements, these elements have not been shown to not cause the cusp contacting part of the shell to not applied a counter tipping moment to the cusp. The broader limitation does not appear to overcome the prior art of Martz et al..
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bergersen et al. (US 2006/0099546 A1) in view of Solomon et al. (US 2006/0223022 A1).
Regarding claim 1, Bergersen discloses an orthodontic appliance (title and abstract) for moving a tooth of a patient from a first position and orientation to a second position and orientation (title  paragraph [0038] lines 1-4 disclosing palatal expansion thus providing widening of the arch and the moving from a first to second position/orientation of the teeth in the arch), the orthodontic appliance comprising a polymeric (paragraph [0153] lines 8-14) shell shaped to fit over an arch of a patient's teeth including a plurality of teeth receiving cavities each comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (paragraph [0092] lines 1-9 disclosing a shell with cavities, Fig. 1 elements 3/4 with a lingual, buccal, and occlusal wall surrounding  teeth); wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (paragraph [0160] lines 15-17 expanding the arch of the upper or lower jaw and thus the teeth); and a lingual bar on a lingual surface of the shell and extending laterally along the Lingual surface of the lingual wall from a first tooth receiving cavity and configured to extend across a midline of a patients arch and teeth to a second tooth receiving cavity and the bar shaped to increase arch expansion force to the teeth of patient applied by the polymeric shell (Figs. 1/9 element 5/20 laterally receiving bar/wire element 20 across midline of the arch and palate as the appliance is for upper jaws as noted in the title and thus would cross the midline of both the arch and teeth).
Bergersen discloses structure substantially identical to the instant application as discussed 
above but fails to explicitly disclose where at least one of the plurality of teeth receiving cavities includes an activated shape that is shaped to interfere with an occlusal cusp of a tooth thereby to impart anti-tipping moment onto the first of the one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force. 
However, Solomon discloses an orthodontic shell appliance for applying orthodontic movements to teeth (title and abstract) including forces move teeth from a first position to a second position away from the midline of the art (paragraph [0017] all disclosing lingual to facial translation of teeth) and that the movement of teeth can cause unwanted tipping (paragraph [0010] lines 1-7) and to provide a shell with a at least one tooth receiving cavity that includes an activated shape that is shaped to interfere with an occlusal cusp of a tooth thereby to impart an anti-tipping force at a tooth cusp being moved to form an anti-tipping moment of a magnitude and direction to counteract the unwanted tipping (paragraph [0012] lines 1-6, Fig. 7a-c and Fig. 11 etc. generally element 17 being only activated with in contact with the tooth cusp). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to incorporate the shaping of the shell to provide an activated shape of the shell to interfere with an occlusal cusp to impart an anti-tipping force that is a moment being of magnitude and direction to counter the tipping movement of the facially translating tooth as taught by Solomon into the shell shape for facially translating teeth by expansion as taught by Bergersen for the purpose of providing for better control of the orthodontic treatment as one having ordinary skill would recognize, as well as avoid unwanted movement of the teeth which would result in the appliance having marginal or no use to the patient being treated as taught by Solomon (paragraph [0014] lines 1-8).  
Regarding claim 3, Bergersen further discloses where the bar is embedded in the shell (paragraph [0184] all).
Regarding claim 4, Bergersen further discloses where the bar would extend to at least the canines on both sides of a midline (Fig. 1 element 5 extends molar to molar, the claim language only requiring the bar to extend at least to the canines but does not exclude passing beyond the canines as the ultimate preamble of claim 1 being “comprising” without any closing off of additional features).
Regarding claim 5, Bergersen further discloses an arch feature located on a lingual surface of a lingual wall of a tooth receiving cavity, the arch feature extending from the lingual surface in an occlusal direction and having an occlusal surface configured to contact an occlusal surface of an opposing arch feature located on an opposing orthodontic appliance shaped to fit over an opposing arch of the patient (Fig. 33 element 158, Fig. 46 element 174, Fig. 55 element 230, Fig. 56 element 232).
Regarding claim 6, Bergersen further discloses wherein the occlusal surface of the arch feature extends in the occlusal direction beyond an occlusal plane of the polymeric shell (Fig. 55 element 230).  
Regarding claim 7, Bergersen further discloses wherein the arch feature extends in the occlusal direction beyond an occlusal plane of the polymeric shell (Fig. 55 element 230).  
Regarding claim 8, Bergersen further discloses wherein the arch feature extends in the occlusal direction to an occlusal plane of the polymeric shell (Fig. 46 element 174).  
Regarding claim 9, Bergersen further discloses wherein the arch feature is integrally formed with the polymeric shell (Fig. 46 element 174).  
Regarding claim 10, Bergersen further discloses wherein the arch feature is coupled to the polymeric shell (paragraph [0181] lines 1-5).
Claims 1, 3, 4, 16, 21, 23, and 25-27 are rejected under 35 U.S.C. 103(a) as being anticipated by Martz et al. (US 2015/0157421 A1).
Regarding claims 1 and 16, Martz discloses an orthodontic appliance for moving a tooth of a patient from a first position and orientation to a second position and orientation (Title and abstract disclosing the appliance repositions teeth from a first to a subsequent arrangement), the orthodontic appliance comprising:
a shell shaped to fit over an arch of a patient's teeth and including a plurality of teeth receiving cavities ( Abstract discloses “thin-shell tooth positioning appliance having a plurality of tooth clasping elements” various figures showing the clasps are cavities that receive teeth) made of polymer (paragraph [0037] lines 1-6 disclosing the interconnecting elements of the appliance being polymer, paragraph[0050] lines 1-2 disclosing the clasping cavities portions are also polymer, and lines 7-8 disclosing the entire appliance being formed as a single piece appliance thus all parts being polymer) comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 9 showing a shell with a lingual, buccal, and occlusal walls);
 wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (Fig. 9 showing expansion type translation of a tooth, paragraph [0075] all disclosing buccal direction tooth translation on one or more teeth and thus discloses an expansion moving force from a first position to a second wider position relative to a midline for at least one tooth); 
and the polymeric shell is shaped in at least one of the tooth receiving cavities having a tooth facing surface, through engagement with one or more expansion support attachments positioned on a buccal surface of the patient’s teeth (Fig. 9 element 12a/b one of which would be attachment on the buccal surface that interacts and engages with the shape of the polymeric shell where the shell has an inner surface contacting each of the buccal, lingual, and occlusal surfaces of the tooth),  having an activated shape that is shaped to interfere with  an occlusal cusp of the tooth (Fig. 9 showing an activate state in dotted outline and an inactive shape in solid lines after movement completes, paragraphs [0055] lines 15-28 disclosing that the activated shape of the aligner is at the beginning stage of teeth location for the aligners stage in treatment which progresses to an inactivated shape when the teeth have moved in response to the orthodontic forces, the dotted line showing a portion that interferes with occlusal cusps of the tooth), thereby 
 imparting  an anti-tipping force onto an occlusal cusp of a first of the one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force providing an anti-tipping force system that counters the tipping of force on the teeth and thus a force moment system (Fig. 9 the cusps of the tooth being contacted by the inner occlusal surface and being part of the surface through which the shell applies force to the tooth, paragraph [0075] all, disclosing the placement and interaction of the attachments to the shape of the shell provide for magnitude and direction of forces that result in no tipping and thus are anti-tipping, showing only buccal translation of both points CR and CC, further the limitation only requiring the occlusal cusp to counter “a tipping movement of the arch expansion force” and thus would at least counter a part of the tipping movement at the cusp where the activated shell portion is in contact with the cusp), and 
a lingual bar on a lingual surface of the shell wall and extending laterally along the lingual surface of the lingual wall from a first tooth receiving cavity and extend across a midline of a patients arch and palate to a second tooth receiving cavity, and the bar shaped to exert a force to the teeth of patient by the polymeric shell (Figs. 30-32 element 17B extends laterally across midline of the arch and palate as the appliance).
Martz discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the lingual bar is further shaped to increase the expansion force, but does disclose the lingual bar is for applying force to the arch (paragraph [0095] lines 1-4 disclosing a force to intrude incisors) and does disclose where the appliance could be configured to apply expansion forces to teeth in transverse directions (paragraph [0075] lines 1-8) and that the forces applied to the teeth could be in any direction needed to correct malocclusions (paragraph [0058] lines 18-19).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modified the lingual bar that extends laterally between two cavities and across the midline of the arch and palate to have been configured to exert an increase in expansion force as it would have been with in the skill of one having ordinary skill in the art when treating a patient to direct such forces through the lingual bar as needed by the patient, as there are a number of choices available to a person of ordinary skill in the art for treating naturally occurring patient orthodontic requirements. Therefore, “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 103” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).
Regarding claim 3, Martz further discloses where the lingual bar is embedded in the lingual wall of the polymeric shell (Fig. 31 the ends of elements 17 are embedded in the polymeric shell).
Regarding claim 4, Martz further discloses where the lingual bar extends from a first canine tooth receiving cavity to a second canine tooth receiving cavity (Fig. 32 element 17 connects between the canine receiving cavities).
Regarding claim 21, Martz further discloses where the anti-tipping moment imparted by the tooth facing surface is a distributed force on the occlusal cusp (Fig. 9 showing element 15 being a distributed surface contacting a wide are of the occlusal cusps and thus would distribute the force).
Regarding claim 23, Martz further discloses where the appliance comprises an active shape and an inactivated shape (Fig. 9 showing an activate state in dotted outline and an inactive shape in solid lines after movement completes, paragraphs [0055] lines 15-28 disclosing that the activated shape of the aligner is at the beginning stage of teeth location for the aligners stage in treatment which progresses to an inactivated shape when the teeth have moved in response to the orthodontic forces).
Regarding claim 25, Martz further discloses where the unactivated shape is shaped to match a geometry of a portion of an occlusal cusp surface of the one or more teeth corresponding to a surface shape of the patient’s teeth in the teeth receiving cavities (Fig. 9 showing the cusp regions of the tooth surface corresponding to the cusp shapes of the inside surface of the shell, paragraphs [0055] lines 15-28 disclosing that at the inactivated shape of the end stage the shell should provide no force as it would no longer be deformed and thus merely being corresponding to a surface shape of the teeth and cusps).
Regarding claim 26, Martz further discloses where when the appliance is worn by the patient the occlusal cusp would push against the activated shape and deform the appliance (Fig. 9 showing the cusps to contact the appliance in its activated shape and would thus deform the appliance in the solid line being deformed from the dotted line, paragraph [0055] lines 19-21).
Regarding claim 27, Martz further discloses where the deformed appliance imparts the anti-tipping force (Fig. 9 showing the appliance applying a facial translation/expansion force that is caused by the deformed appliance paragraph [0055] lines 19-21 and while deformed the appliance that interacts with the tooth and the attachments further provides the anti-tipping force paragraph [0075] lines 4-8).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Martz et al. (US 2015/0157421 A1) in view of Cao et al. (2009/0191502).
Martz discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the anti-tipping moment is applied as a point.
However, Cao discloses an orthodontic appliance for moving a tooth of a patient from a first position and orientation to a second position and orientation (Title and abstract disclosing the appliance repositions teeth from a first to a subsequent arrangement), the orthodontic appliance comprising a polymeric shell shaped to fit over an arch of a patient's teeth (Fig. 1 element 11 being a shell appliance, paragraph [0030] lines 7-9 disclosing the appliance shell made of polymer) and including a plurality of teeth receiving cavities (paragraph [0030] lines 7-9) comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 1a showing a shell with a lingual, buccal, and occlusal wall, examples in figs. 2a-f); wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (paragraph [0049] lines 1-3 disclosing buccal direction tooth translation on one or more teeth and thus discloses an expansion moving force from a first position to a second wider position relative to a midline for at least one tooth); and the polymeric shell is shaped, through engagement with one or more expansion support attachments positioned on a buccal surface of the patient’s teeth (Fig. 2c element 22b being an attachment on the buccal surface that interacts and engages with the shape of the polymeric shell), to impart anti-tipping force onto the first of the one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force providing an anti-tipping force system that counters the tipping of force on the teeth and thus a force moment system (paragraph [0050] lines 6-30 disclosing the placement and interaction of the attachments to the shape of the shell provide for magnitude and direction of forces that prevent tipping and thus are anti-tipping, paragraph [0053] all disclosing that while the features of the attachment and shell arrangement that prevent tipping are in relation to lingual motion, the arrangement of the attachment and shell to prevent tipping are analogous for the disclosed buccal motion, buccal translation of at least one tooth provides for that tooth undergoing expansion relative to the midline) where the anti-tipping moment is can be applied as a distributed force or as a point force on the cusp of the tooth as needed (paragraph [0040] lines 3-6, Fig. 3b element 34a on a tooth cusp). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cusp applied force to be a point application instead of a distributed force as taught by Cao into the anti-tipping moment as taught by Martz for the purpose of providing an anti-tipping force as would be advantageous for providing force profiles as need by a patient as taught by Cao (paragraph [0039] lines 1-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	11/12/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772